In an action to recover damages for breach of contract, the defendant Yaphank Development Company, Inc., appeals from a judgment of the Supreme Court, Nassau County (McGinity, J.), dated January 31, 1996, as resettled May 17, 1996, which, upon a jury verdict, is in favor of the plaintiff and against that defendant in the principal sum of $126,000.
Ordered that the judgment, as resettled, is affirmed, with one bill of costs.
There is no merit to the appellant’s contention that the court erred in charging the jury that the appellant had drafted the commission agreement and that any ambiguities in the document should be construed against the drafter. Apparently recognizing that if the agreement here were viewed as unambiguous it would be read to the appellant’s detriment, the appellant itself argued that the agreement was ambiguous. The appellant also admitted that it had drafted the substantive portions of the agreement. Thus, the court merely charged the jury with well-settled principles of law regarding the ambiguity of contracts (see, Jacobson v Sassower, 66 NY2d 991; 67 Wall St. Co. v Franklin Natl. Bank, 37 NY2d 245, 249). Thompson, J. P., Sullivan, Pizzuto and Santucci, JJ., concur.